Citation Nr: 0309552	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
suppurative otitis media of the right ear, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hearing loss 
of the right ear, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefits sought on 
appeal.


REMAND

A review of the record discloses that the veteran was 
scheduled to undergo VA examination of the service-connected 
right ear disabilities in October 2002.  A notation in the 
claims file indicates the veteran failed to appear for the 
scheduled examination.  

38 C.F.R. § 3.655 provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, certain regulatory action is 
prescribed.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

The Board notes that the record reflects the veteran is 
presently under treatment for progressive esophageal cancer.  
There is no indication of record whether the veteran's 
failure to appear for the scheduled VA examination is related 
to his current treatment.  It is the opinion of the Board 
that the veteran should be provided another opportunity for 
VA examination.

The Board notes that during the pendency of this matter, 
changes to applicable regulations regarding the evaluation of 
unilateral hearing loss became effective.  See Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 
(Dec. 6, 2002), effective December 6, 2002.

The record discloses that the RO has not had an opportunity 
to adjudicate the matter on appeal pursuant to the revised 
regulations.

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO should contact the veteran and ask 
him to indicate, in writing, if he is willing 
to report for VA examination.  If not, the 
veteran should be requested to furnish good 
cause as to why not, to include his illness 
and/or treatment that he is currently 
undergoing.  If he is willing to report for 
VA examination, the RO should schedule the 
veteran for examination by the appropriate 
specialists to evaluate the nature and 
severity of the service-connected right ear 
otitis media and hearing loss.  The veteran 
should be afforded a VA audiology examination 
to determine the nature and extent of his 
current hearing loss.   The claims file along 
with a copy of this Remand must be made 
available to the examiners for review in 
conjunction with their respective examination 
of the veteran.

2.  The RO should then readjudicate the 
issues on appeal to include consideration of 
the revised rating criteria for unilateral 
hearing loss.  In the event that any action 
taken remains adverse to the veteran, he 
should be provided with a supplemental 
statement of the case, which includes the 
revised rating criteria for unilateral 
hearing loss, and an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should again be returned 
to the Board for further appellate 
consideration.

No action is required of the veteran until he is so informed.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
matter. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




